Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/22/2022 have been considered with the following results:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (US 20150201295)
             Regarding claim 8,  Lau et al.,  according to Fig. 3, discloses a loudspeaker comprising:
             a sound-generating element (see diaphragm 224 as  the sound-generating element); 
             a grill (see speaker cover 31 to cover the loudspeaker as the grill) mounted as a cover in front of the sound-generating element (224), the grill (see cover 31) having optically transparent areas (see paragraph 0040 which discloses that the speaker cover 31 is made of light transmitting material to allow light passing from rear side to front side thereof, and thus the area with light transmitting material is interpreted as transparent areas); and 

            wherein,  the grill  (speaker cover 31) has a grid-like lattice structure (see triangle grid lattice structures constituted by supporting aims 313 and rim 312 shown in Fig. 3 as the grid-like lattice structure of the cover 31),  and  
             the at least one lighting element (see light arrangement 32) includes a plurality of individual lighting elements (see light arrangement 32 has plurality of elongated LED modules 323 and 321 as shown in Fig.3, and  these LED modules 323 and 321 are interpreted as the plurality of individual lighting elements), the individual lighting elements (LED modules 323 and 321) being arranged in a grid-like lattice structure (see the individual LED modules 323 and 321 shown in Fig. 3 are arranged as grid-like lattice structure/arrangement), lattice spacings of the lattice structure between adjacent individual lighting elements matching corresponding lattice spacings of the lattice structure of the grill (see Fig. 3 which shows the individual LED modules (323, 321) are mounted correspondingly at the rear sides of the lattice  structure 313 of the grill 31, and thus, lattice spaces of the lattice structure between adjacent individual LED modules (323, 321) matching corresponding lattice spacings of the lattice structure 313 due to the mounting arrangement of  the LED modules (323, 321) corresponding to the  lattice  structure 313 of the grill 31).             

             Regarding claim 11,  see Fig. 3 which discloses the use of a light-emitting diode (see LEDs comprised in the lighting arrangement 32) as the at least one lighting element recited in this claim.
              Regarding claim 13, limitations recited in this claim are directed to  an intended use of the loudspeaker in a motor vehicle, and thus, no patentable weight is given to these intended use limitations.  Since no patentable weight is given  to the intended use limitations  recited in this claim 13,  claim 13 is rejected for similar reasons applied to its parent claim 12.  Nevertheless,  since Fig. 3 of Lau et al. comprises all of limitations and/or structures of the loudspeaker recited in this claim, as pointed out in the above rejection,  it would be capable of alternatively using in a motor vehicle as a display instrument for a driver of the vehicle as recited in this claim.   
             Regarding claim 14, limitation of  “the motor vehicle which is a single-track motor vehicle” recited in this claim is directed to limitation being outside the scope of the claimed invention, and thus, no patentable weigh is given thereto because it fails to fall within the scope of the claim which is directed to the loudspeaker.  Since no patentable weigh is given to limitation of “the motor vehicle which is a single-track motor vehicle” further recited in claim 14,  claim 14 is rejected for similar reasons applied to its base claim 13.
            Regarding claim 15,  see LED modules 323 and 321 in Fig. 2 or 3 as the plurality of individual lighting elements which are individually controllable (controllable by control module 21, Fig. 2) in order to reproduce pattern, symbols or numbers (see Fig. 2 which disclose the use of a control module 21 connected to light arrangement 32 to control the plurality of individual lighting elements (323, 321)  to produce patterns such as light effect synchronizing with the audio signal, paragraph 0043-0046). 
Response to Arguments
Applicant's arguments filed 02/22/2022  have been fully considered but they are not persuasive.  Applicant argues that there is no basis to suppose, for instance, that the spacing between adjacent individual lighting elements in a single module 323 matches any purported lattice spacing of the corresponding supporting arm 313. Although Lau discusses "an audio output cavity 314 is defined between every two of the supporting arms 313," Lau does not discuss what, if any, lattice spacings exist within each individual supporting arm 313 itself. Therefore, Lau provides no basis to assert that the spacing between adjacent individual lighting elements in any particular LED module matches lattice spacings of a corresponding supporting arm 313.
             In response,  Applicant’s attention is drawn to Fig. 3 of Lau which clearly disclose the use of  the at least one lighting element (see light arrangement 32 for generating light effect shown in Fig. 3, paragraph 0035)  includes a plurality of individual lighting elements (see plurality of LED modules 323 and 321 shown in Fig.3 as a plurality of individual lighting elements).  In other words, according to Fig. 3 of Lau,  light arrangement 32 for generating light effect is interpreted as “at least one lighting element” and  LED modules 323 and 321 are interpreted as a plurality of individual lighting elements.  Thus, it is not necessary to use light elements within a single module 232 as the plurality of individual lighting elements and the space therebetween for matching any purported lattice spacing within supporting arm 313.  As pointed out in the 102 rejection above, structure 313 of grill 31 is interpreted as lattice structure, and  the LED modules 323 and 321, which are correspondingly  mounted in the rear side of  the lattice structure 313, are interpreted as a plurality of individual lighting elements,  and thus, lattice spaces of the lattice structure between adjacent individual LED modules (323, 321) would match corresponding lattice spacings of the lattice structure 313 due to the mounting arrangement of  the LED modules (323, 321) .       
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688